1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 28,623

10 ADRIAN N.,

11          Child-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   James W. Grayson, Assistant Attorney General
17   Albuquerque, NM

18 for Appellant

19 Hugh W. Dangler, Chief Public Defender
20 Kathleen T. Baldridge, Assistant Appellate Defender
21 Santa Fe, NM

22 for Appellee


23                                 MEMORANDUM OPINION

24 CASTILLO, Judge.
 1        During custodial interrogation, Adrian N. (Child) confessed to detectives from

 2 the Las Cruces Police Department that he stabbed one of his fellow students. Child,

 3 who was fifteen years old at that time, was charged by petition with the delinquent act

 4 of aggravated battery with a deadly weapon. Child moved to suppress his statements

 5 to the officers and the video recording of that confession on the grounds that, prior to

 6 the interrogation, the officers had not obtained a knowing, intelligent, and voluntary

 7 waiver of Child’s Fifth Amendment rights against self-incrimination. The Children’s

 8 Court Division of the Third Judicial District Court granted Child’s motion. The

 9 district court concluded that Child did not, pursuant to NMSA 1978, Section 32A-2-

10 14(E) (2009), knowingly, intelligently, and voluntarily waive those rights. This

11 interlocutory appeal, filed by the State, followed. We reverse.

12 BACKGROUND

13        On October 31, 2007, Child confessed to detectives from the Las Cruces Police

14 Department that, earlier that day, he stabbed one of his fellow students in the stomach

15 with an exacto knife. Child was charged by petition with the delinquent act of

16 aggravated battery with a deadly weapon. Specifically, Child was charged with

17 violating NMSA 1978, Section 30-3-5(A) and (C) (1969), and NMSA 1978, Section

18 32A-2-3 (2009). At the time of this incident, Child was roughly fifteen years and four

                                              2
 1 months old and was a sophomore at Mayfield High School in Las Cruces, New

 2 Mexico. Child does not disagree with the State’s description, based on Detective

 3 Rosa’s testimony, that Child seemed like a normal teenager and displayed no mental

 4 or physical impairment.

 5        Detective Edgar Rosa conducted the interrogation of Child during which Child

 6 provided his confession. The interrogation took place in a standard interrogation

 7 room, a nondescript, nine-by-six-foot room furnished with three chairs and a small

 8 table. Detective Irma Palos, also of the Las Cruces Police Department, was present

 9 during the interrogation. Child was seated across the table from Detective Rosa.

10 Detective Palos sat to Child’s right. Child was not restrained and was wearing the

11 clothes he had on at the time of his arrest. The interrogation of Child was recorded

12 by a video camera. We have reviewed that recording and a description of the

13 interrogation follows.

14        At the outset of the interrogation, Detective Rosa identified himself and

15 Detective Palos, and then he stated, “Obviously, we are with the police. You know

16 why we are out and about.” He then told Child that he wanted to “go over a few

17 things” before they “started talking” to ensure that Child understood his rights.

18 Immediately thereafter, Detective Rosa asked Child how old he was. Child responded


                                            3
 1 that he was fifteen. After asking a number of other biographical questions about

 2 Child, i.e., his full name, address, whether he had any siblings, who he lived with, etc.,

 3 Detective Rosa stated, “Before we begin, I need to read you your rights, okay. These

 4 are the things you need to know before we start talking about what happened out

 5 there.” Detective Rosa then proceeded to read to Child from a standardized “Miranda

 6 Warning” card.

 7        The “Miranda Warning” card Detective Rosa read from contains the following

 8 advisements:

 9        1.     You have the right to remain silent.
10        2.     Anything you say can and will be used against you in a court of
11               law.
12        3.     You have the right to talk to a lawyer and have him present with
13               you while you are being questioned.
14        4.     If you cannot afford to hire a lawyer, one will be appointed to
15               represent you before any questioning, if you wish.
16        5.     You can decide at any time to exercise these rights and not answer
17               any questions or make any statements.

18 After reading each of these rights, Detective Rosa paused and asked Child whether he

19 understood the right he had just read. Child responded in an identical fashion each

20 time; he promptly and in a calm fashion stated, “Yes.”

21        After reading Child the rights on the “Miranda Warning” card and obtaining

22 a verbal confirmation that Child understood those rights, Detective Rosa then passed


                                               4
 1 the card across the table and instructed Child to mark the appropriate box, “YES” or

 2 “NO,” with respect to whether he understood those rights and to sign and date the

 3 card. Child selected the “YES” box, signed and dated the card, and returned it to

 4 Detective Rosa. Thereafter, Detective Rosa addressed Child and said, “Okay, I read

 5 over each of your rights, and we’re here today to talk about what happened at the

 6 school. Do you want to tell me what happened?” The following is a description of

 7 Child’s reply.

 8        Child described the incident in question in a calm and collected manner.

 9 According to Child, he and the victim were friends and had been seated together in art

10 class since the beginning of the school year. For reasons unknown, the victim began

11 slapping Child in the face. Child told the victim that if he persisted in slapping him,

12 he would stab him with the exacto knife he had been issued for his art project. The

13 victim responded that he did not believe Child would stab him and slapped Child once

14 more. Child then stabbed the victim with the exacto knife in the stomach.

15        Detective Rosa informed Child that several of Child’s classmates informed him

16 that Child and the victim regularly “horsed around” and engaged in play fighting.

17 Child confirmed this was true. Detective Rosa then asked Child why he had stabbed

18 the victim on this particular occasion. Child responded that he simply was in no mood


                                              5
 1 to participate in horseplay at that time. Detective Rosa asked Child what happened

 2 after he stabbed the victim. Child responded that the victim got up, was walking

 3 around, and the victim observed that there was blood emanating from his stab wound.

 4 Child indicated that he also left his seat. He walked to the teacher and gave her the

 5 exacto knife.

 6        Towards the end of the interrogation, Detective Rosa motioned to Detective

 7 Palos to inquire whether she had any questions for Child. Detective Palos asked Child

 8 how he felt after he stabbed the victim. Child responded that he was shocked that he

 9 had done what he did. Detective Palos then asked Child how he was feeling at that

10 moment. Child responded “bad” and appeared to wipe a tear from his cheek. Finally,

11 Detective Rosa asked Child whether he had ever done anything else like this. Child

12 responded that in sixth grade, he got mad and threw a pair of scissors, but did not hit

13 anyone with them. Child was suspended for the rest of the day as a consequence of

14 the scissor-throwing incident. With that, the interrogation of Child concluded.

15        The video recording of Child’s interrogation was admitted into evidence on

16 April 17, 2008. On that same date, Child submitted two motions in limine. In the first

17 of these two motions, Child sought to suppress any evidence pertaining to the scissor-

18 throwing incident and the school suspension. According to Child, such evidence, if


                                              6
 1 introduced, would unfairly prejudice Child and would constitute impermissible

 2 character evidence. In his second motion, Child sought suppression of his statements

 3 regarding the stabbing and the video recording of Child’s interrogation. According

 4 to Child, he had not provided a knowing, intelligent, and voluntary waiver of his Fifth

 5 Amendment rights against self-incrimination before the detectives commenced the

 6 interrogation.

 7        With respect to Child’s motion regarding the scissor-throwing incident, the

 8 State stipulated that it had no intention of introducing any evidence pertaining to that

 9 incident or Child’s subsequent school suspension. Accordingly, the district court

10 granted Child’s motion in limine relating to that evidence. However, the State

11 contested Child’s second motion and Child’s assertion that Detective Rosa had failed

12 to obtain a knowing, intelligent, and voluntary waiver from Child before interrogating

13 him.

14        After reviewing the video recording of Child’s interrogation, receiving

15 testimony from Detective Rosa, and hearing argument from both parties, the district

16 court granted Child’s motion to suppress Child’s statements to Detectives Rosa and

17 Palos and the video recording of Child’s interrogation. The district court issued a

18 written order (drafted by counsel for Child) in which it specified the basis for its


                                              7
 1 decision. In that order, the district court examined the various enumerated factors in

 2 Section 32A-2-14(E), which provides statutory guidance in assessing whether a Child

 3 over the age of fifteen validly waived his Fifth Amendment rights against self-

 4 incrimination. After considering the evidence before the court and the enumerated

 5 factors, the district court concluded that, on balance, Child’s waiver had not been

 6 knowing, intelligent, and voluntary. The State filed a timely notice of appeal invoking

 7 this Court’s jurisdiction to hear interlocutory appeals.

 8 DISCUSSION

 9 STANDARD OF REVIEW

10        “The standard of review for suppression rulings is whether the law was

11 correctly applied to the facts[.]” State v. Jason L., 2000-NMSC-018, ¶ 10, 129 N.M.

12 119, 2 P.3d 856 (internal quotation marks and citation omitted). This inquiry involves

13 mixed questions of fact and law. State v. Urioste, 2002-NMSC-023, ¶ 6, 132 N.M.

14 592, 52 P.3d 964. When presented with mixed questions of fact and law, “[w]e view

15 the facts in the manner most favorable to the prevailing party and defer to the district

16 court’s findings of fact if substantial evidence exists to support those findings.” Id.

17 “The ultimate determination of whether a valid waiver of Fifth Amendment rights has

18 occurred, however, is a question of law which we review de novo.” State v. Martinez,


                                              8
 1 1999-NMSC-018, ¶ 15, 127 N.M. 207, 979 P.2d 718 (internal quotation marks and

 2 citation omitted). “[E]very reasonable presumption against waiver is indulged.” Id.

 3 ¶ 14 (internal quotation marks and citation omitted).

 4 THE LAW

 5        The Fifth Amendment to the United States Constitution, applicable to the states

 6 through the Fourteenth Amendment, secures a criminal defendant’s rights against self-

 7 incrimination, Martinez, 1999-NMSC-018, ¶ 13, and requires that “prior to [police]

 8 questioning, a person ‘must be warned that he has a right to remain silent, that any

 9 statement he does make may be used as evidence against him, and that he has a right

10 to the presence of an attorney, either retained or appointed.’” State v. Javier M.,

11 2001-NMSC-030, ¶ 15, 131 N.M. 1, 33 P.3d 1 (quoting Miranda v. Arizona, 384 U.S.

12 436, 444 (1966)). This Fifth Amendment privilege against self-incrimination is

13 similarly applicable to juveniles. Id. ¶ 16. Nevertheless,“[t]he Constitution only

14 prohibits government practices and procedures that compel individuals to incriminate

15 themselves.” Id. ¶ 13. As recognized by the United States Supreme Court, “there are

16 certain situations where the circumstances surrounding the asking of a question by law

17 enforcement are so inherently coercive that any answer is ‘compelled’ under the Fifth

18 Amendment.” Id. ¶ 14. “[S]uch compelling pressures [exist] when a person is subject


                                             9
 1 to custodial police interrogation.” Id. As the parties do not dispute that the

 2 interrogation of Child was custodial in nature, the State (before interrogating Child)

 3 was first required to demonstrate, by a preponderance of the evidence, that it obtained

 4 from Child “a knowing, intelligent, and voluntary waiver” of Child’s Fifth

 5 Amendment rights against self-incrimination. Martinez, 1999-NMSC-018, ¶¶ 13-14.

 6        When reviewing whether the State has carried its burden in establishing such

 7 a knowing, intelligent, and voluntary waiver, we examine “the totality of the

 8 circumstances and the particular facts, including consideration of the mental and

 9 physical condition, background, experience, and conduct of the accused as well as the

10 conduct of the police.” Id. ¶ 14 (internal quotation marks and citation omitted). “The

11 test for reviewing a juvenile’s waiver of rights is identical to that of an adult’s and is

12 [also] based on the totality of the circumstances.” State v. Lasner, 2000-NMSC-038,

13 ¶ 6, 129 N.M. 806, 14 P.3d 1282. However, the New Mexico Legislature, through

14 Section 32A-2-14 of the New Mexico Children’s Code, has expressed its judgment

15 concerning the capacity of children to waive their Fifth Amendment rights against

16 self-incrimination and has provided guidance for courts reviewing that matter. See

17 Martinez, 1999-NMSC-018, ¶ 18 (discussing the import of Section 32A-2-14 in the

18 context of evaluating the waiver of rights against self-incrimination by juveniles).


                                               10
 1        Section 32A-2-14(F) provides that “no confessions, statements or admissions

 2 may be introduced against a child under the age of thirteen years.” With respect to

 3 children between the ages of thirteen and fourteen, Section 32A-2-14(F) states, “There

 4 is a rebuttable presumption that any confessions, statements or admissions made by

 5 a child thirteen or fourteen years old to a person in a position of authority are

 6 inadmissible.” Finally, with respect to children fifteen and older (the category Child

 7 falls within), Section 32A-2-14(E) provides:

 8        In determining whether the child knowingly, intelligently and voluntarily
 9        waived the child’s rights, the court shall consider the following factors:
10               (1) the age and education of the respondent;
11               (2) whether the respondent is in custody;
12               (3) the manner in which the respondent was advised of the
13        [respondent’s] rights;
14               (4) the length of questioning and circumstances under which
15        the respondent was questioned;
16               (5) the condition of the quarters where the respondent was
17        being kept at the time [of being] questioned;
18               (6) the time of day and the treatment of the respondent at the
19        time [of being] questioned;
20               (7) the mental and physical condition of the respondent at the
21        time [of being] questioned; and
22               (8) whether the respondent had the counsel of an attorney,
23        friends or relatives at the time of being questioned.

24 Despite the fact that courts are statutorily required to consider these factors in

25 determining whether, under the totality of the circumstances, a child age fifteen or

26 older waived his rights against self-incrimination, the New Mexico Supreme Court has

                                             11
 1 previously explained that this statutory mandate does not establish “a heightened

 2 protection for statements by juveniles.”         Martinez, 1999-NMSC-018, ¶ 18.

 3 “[E]ssentially,” the New Mexico Supreme Court explained, the statute’s mandate that

 4 specific factors are to be considered is nothing more than “a codification of the

 5 totality-of-circumstances test applied in evaluating a waiver of constitutional rights

 6 by an adult, though emphasizing some of the circumstances that may be particularly

 7 relevant for a juvenile.” Id. (internal quotation marks and citation omitted).

 8        Having outlined the applicable legal framework governing the matter at hand,

 9 we now assess whether the district court’s conclusion that Child’s waiver was not

10 knowing, intelligent, and voluntary comports with this framework and our case law

11 on this subject.

12 THE FACTS

13        The district court’s order contains a series of factual findings followed by four

14 conclusions. All of the factual findings relate to the specific factors enumerated in

15 Section 32A-2-14(E). Substantial evidence, i.e., “evidence . . . acceptable to a

16 reasonable mind as adequate support for the finding,” Armijo v. World Ins. Co., 78

17 N.M. 204, 206, 429 P.2d 904, 906 (1967), plainly supports the following of the district

18 court’s findings: at the time of his interrogation, which occurred during the mid-


                                             12
 1 morning hours of the day, Child was fifteen years old and in the tenth grade; after the

 2 stabbing, Child was escorted by police officers from school to the police station; Child

 3 was in custody at the time of the interrogation; Child was escorted into the

 4 interrogation room, a small, windowless, and nondescript room, by two uniformed and

 5 armed officers; Detective Rosa, who is a fully grown man and larger than Child,

 6 conducted the interrogation and was seated across the table from Child; the duration

 7 of the interrogation was fairly short; during the interrogation, neither a parent, friend,

 8 relative, nor attorney accompanied Child; after Detective Rosa read Child his rights,

 9 Child immediately began describing the incident which lead to his arrest; at one point

10 in the interrogation, Child was overcome with emotions and it appeared as though he

11 might cry.

12        Our review of the record also reveals that the district court’s order includes

13 several findings that are not supported by substantial evidence. The district court

14 found that Child was advised of his rights by Detective Rosa in a manner no different

15 than the procedure for adults. In fact, the record reflects that just the opposite is true.

16 Detective Rosa explained that, given Child’s age, he believed that it was necessary to

17 take extra steps to ensure that Child understood his Fifth Amendment rights. Thus,

18 Detective Rosa asked Child if he understood each right on the “Miranda Warning”


                                               13
 1 card as he read each individual right to Child. Detective Rosa testified that he would

 2 not have taken this extra step if Child was an adult. Accordingly, the district court’s

 3 finding that Detective Rosa advised Child of his rights in a manner no different than

 4 the procedure followed for an adult is not supported by substantial evidence. See

 5 Malcolm v. Malcolm, 75 N.M. 566, 568, 408 P.2d 143, 144 (1965) (holding that the

 6 district court’s finding was not supported by substantial evidence where no evidence

 7 was submitted in support of that finding and the record supported the opposite

 8 conclusion). The district court also found that, after having been read his rights, Child

 9 did not acknowledge, verbally indicate, or otherwise confirm that he understood them.

10 Again, the record reveals that just the opposite is true. As noted, after Detective Rosa

11 read Child each of the rights on the “Miranda Warning” card, he specifically asked

12 Child whether he understood what had just been read to him. In each circumstance,

13 Child verbally indicated that he had. Furthermore, Detective Rosa gave Child the card

14 he had been reading from (after he had read Child all the rights on that card) and asked

15 Child to indicate whether he understood the rights that had been read to him by

16 placing a mark in either the yes or no box on that card. Child selected the yes box and

17 signed the card. Thus, the district court’s finding that Child made no indication that

18 he understood his rights is similarly not supported by substantial evidence. See id.


                                              14
 1 Finally, the district court found that, when Child was escorted from his school to the

 2 police station, Child was arrested by “armed police officers, who shackled him,

 3 secured him in a marked police unit, and took him to the police station.” We fail to

 4 see where the district court derived these findings. Detective Rosa was the sole

 5 witness who testified at the suppression hearing, and he merely stated that Child was

 6 arrested and brought to the police station. Thus, there was no evidence submitted to

 7 support the conclusion that Child was “shackled” at the time of his arrest or that he

 8 was brought to the police station in a “marked unit” by “armed police officers.” These

 9 findings are entirely speculative and not supported by substantial evidence. See Baca

10 v. Bueno Foods, 108 N.M. 98, 102, 766 P.2d 1332, 1336 (Ct. App. 1988) (substantial

11 evidence of a proposition requires reasonable inference and not speculation). Having

12 completed our review of the district court’s findings, and having established that only

13 a certain portion of those findings are supported by substantial evidence, we now

14 examine the district court’s legal conclusions.

15 THE DISTRICT COURT’S CONCLUSIONS OF LAW

16        On the first page of the district court’s order (under the subheading within

17 which the district court set forth its findings), the district court erroneously

18 characterized several legal conclusions as “findings.” See Edens v. N.M. Health &


                                             15
 1 Social Servs. Dep’t, 89 N.M. 60, 62, 547 P.2d 65, 67 (1976) (observing that an

 2 appellate court is not bound by labels as to whether a determination below is a finding

 3 of fact or a conclusion of law). First, the district court “found” that “[h]eightened

 4 review of the totality of the circumstances is required” under Section 32A-2-14(E).

 5 Then, on the second page of the order, the district court “found” that because this

 6 heightened protection applies, the manner in which Child was advised of his rights

 7 constituted “no more than a reading of rights, not a knowing waiving [sic] of these

 8 rights.” Neither of these legal conclusions are supported by our case law. See

 9 Martinez, 1999-NMSC-018, ¶ 18 (holding that Section 32A-2-14(E) does not

10 establish a heightened protection for statements by juveniles but, rather, codifies the

11 totality of the circumstances test); see also Lasner, 2000-NMSC-038, ¶¶ 3, 10, 11

12 (holding that a police officer’s procedure for apprising a seventeen-and-a-half-year-

13 old juvenile of his Miranda rights—the officer read the rights from a form and asked

14 after each right was read whether the child understood—enabled that child to

15 adequately understand those rights and knowingly waive them). There is yet a third

16 legal conclusion in the findings section of the district court’s order. On the second

17 page of the order, the district court found that “[t]he close quarters and lack of

18 windows reinforced [C]hild’s isolation and the detective’s power over him.” That


                                             16
 1 Child was alone in a small and windowless interrogation room with the detectives are

 2 findings of fact and, in this matter, facts supported by substantial evidence. That, as

 3 a consequence of these facts, the detectives’ asserted power over Child is not a fact.

 4 We understand the district court’s conclusion that the detectives had “power” over

 5 Child to indicate that the detectives overcame Child’s will. Whether Child’s will was

 6 overcome is the ultimate legal issue in dispute in this matter, i.e., whether Child

 7 waived his rights against self-incrimination and agreed to speak with the detectives

 8 on his own volition or whether Child was compelled to do so by the detectives’

 9 conduct. We may disregard legal conclusions erroneously designated as facts and,

10 thus, disregard this conclusion. See Wilson v. Richardson Ford Sales, Inc., 97 N.M.

11 226, 228, 638 P.2d 1071, 1073 (1981) (observing that the district court’s finding

12 regarding scope of employee’s duty fell within the grey area of law-fact distinction

13 and, though presented as a finding of fact, it was actually a conclusion of law and thus

14 to be disregarded as a fact).

15        Turning to those legal conclusions that the district court (in its order)

16 specifically designated as such, it is clear that all four conclusions are merely

17 permutations of one singular conclusion: the totality of the circumstances surrounding

18 the interrogation of Child proves that Child was unable to understand his Miranda


                                              17
 1 rights and, thus, unable to waive them in a knowing, intelligent, and voluntary

 2 manner. We disagree. When the findings of fact which are supported by substantial

 3 evidence are examined under the enumerated factors in Section 32A-2-14(E), it is

 4 apparent that, under the totality of the circumstances, Child knowingly, intelligently,

 5 and voluntarily waived his Miranda rights.

 6        Turning our attention to the first of the factors enumerated under Section 32A-

 7 2-14(E) (the age and education of Child), at the time of the interrogation Child, was

 8 fifteen years and four months old and in the tenth grade of high school. We have

 9 previously explained that, in contrast to children under the age of fifteen, “a child over

10 age fifteen is unlikely to make an involuntary statement . . . after receiving Miranda

11 warnings.” State v. Jonathan M., 109 N.M. 789, 791, 791 P.2d 64, 66 (1990). The

12 district court’s finding that Child’s “tender age” decreased the likelihood that Child

13 understood his rights and knowingly, intelligently, and voluntarily waived them is

14 contrary to controlling precedent. Id.

15        With respect to the second factor (whether Child was in custody), the fact that

16 Child was in police custody in and of itself is of uncertain significance. Rather, what

17 seems of far greater significance—in light of the fact that Child was in custody—is

18 the manner in which Child was advised of his rights (the third enumerated factor) and


                                               18
 1 the conditions Child was subjected to during the time he was in custody, including the

 2 length of questioning and circumstances under which that questioning was carried out

 3 (the fourth factor), the conditions of the quarters where Child was kept at the time of

 4 being questioned (the fifth factor), and the time of day and treatment of Child at the

 5 time he was questioned (the sixth factor).

 6        With respect to the manner in which Child was advised of his rights (factor

 7 three), Child was read his rights from a standard Miranda warning card and after each

 8 of his individual rights was read aloud, the detective paused and inquired whether

 9 Child understood what was just read to him. Child responded in a uniform and calm

10 manner after each individual right was read that he did understand the right that was

11 just read. Then, the detective passed Child the card he had been reading from and

12 asked Child to indicate on the card itself whether Child understood the rights on that

13 card. Child selected the “yes” box indicating (again) that he understood his rights.

14 Detective Rosa then asked Child whether he wished to discuss the stabbing. Child

15 immediately began describing the incident and forthrightly admitted that he stabbed

16 his friend.

17        Given our existing precedent, we see no problem with the manner in which

18 Child was advised of his rights. See Lasner, 2000-NMSC-038, ¶¶ 10-11 (observing


                                             19
 1 that whether a child defendant between the ages of fifteen and seventeen in fact

 2 knowingly and voluntarily waives his rights is not a question of form and, therefore,

 3 reading such a child his rights from a standard form rather than a special juvenile form

 4 and inquiring whether child understood was sufficient); see also State v.

 5 Niewiadowski, 120 N.M. 361, 365-66, 901 P.2d 779, 783-84 (Ct. App. 1995)

 6 (observing that a sixteen-year-old child defendant was satisfactorily apprised of his

 7 rights where a detective advised the child of his rights using a juvenile advice of rights

 8 form, gave the child a copy of that form to review while the detective advised him

 9 from it, and the child signed the form he was provided as an indication that he

10 understood his rights.). Furthermore, our Supreme Court has previously indicated,

11 where a child over the age of fifteen was advised of his Miranda rights during

12 custodial interrogation and responded promptly and in a forthright manner to police

13 questioning, that (under such circumstances) prompt and forthright responses suggest

14 volitional, rather than compelled, conduct. Martinez, 1999-NMSC-018, ¶¶ 22-23.

15        Turning to the conditions child was subjected to while in custody (factors four,

16 five, and six), Child was arrested at school, brought to a police station, and

17 interrogated for roughly ten minutes in a standard interrogation room by two

18 detectives in the mid-morning hours of October 31, 2007. Our precedent clearly


                                               20
 1 indicates that we have condoned the custodial interrogation of similarly aged children

 2 in nearly equivalent circumstances. See Niewiadowski, 120 N.M. at 365-66, 901 P.2d

 3 at 783-84 (finding nothing objectionable about the half-hour custodial interrogation

 4 of a sixteen-year-old child in a police department conference room); see also

 5 Martinez, 1999-NMSC-018, ¶¶ 22-24 (finding nothing objectionable about the arrest

 6 of a seventeen- year-old child and subsequent one-hour custodial interrogation of that

 7 child by two detectives in a room and noting with approval that the interrogation

 8 occurred at a time of day when the officers could expect the child to be alert and

 9 cognizant of the significance of the interrogation).

10        We see little significance in the district court’s observation that Child was

11 smaller than the detectives or that Child became emotional towards the end of the

12 interrogation. We are confident that, generally, fifteen-and-a-half-year-old children

13 are comparatively smaller than adult law enforcement officers. Thus, absent evidence

14 that Detectives Rosa and Palos used their larger physical size in some way to compel

15 Child to speak, the district court’s finding that Child was smaller than the detectives

16 is of minimum relevance by itself. Cf. Martinez, 1999-NMSC-018, ¶ 24 (observing

17 that whether the police used any type of threat or physical coercion would be pertinent

18 in determining whether seventeen-year-old child’s statements during custodial


                                             21
 1 interrogation were compelled). With respect to Child’s emotional outpouring, that it

 2 did not occur while he was responding to the detectives’ inquiries about how he

 3 stabbed the victim, why he chose to do so, and where he stabbed the victim is

 4 significant. Child exhibited remorse only when asked, at the end of the interrogation,

 5 how he felt about what he had done. That Child would exhibit remorse in responding

 6 to such a question seems natural and, furthermore, has no bearing on whether Child’s

 7 confession was volitional or compelled.

 8        Turning to the seventh factor (the mental and physical condition of Child during

 9 the questioning), it is undisputed that, at the time of the incident, Child was an

10 average, healthy fifteen year old. As we previously noted, our case law clearly holds

11 that children over the age of fifteen are unlikely to make involuntary statements once

12 apprised of their Miranda rights. See Jonathan M., 109 N.M. at 791, 791 P.2d at 66.

13        Finally, with regard to the eighth factor (whether Child had the counsel of an

14 attorney, friends, or relatives at the time he was questioned), our precedent is clear:

15 “the Legislature has not established a requirement that parents be notified about a

16 custodial interrogation of their juvenile child. . . . Rather, the lack of parental

17 notification is one factor to consider in the totality of the circumstances.” Martinez,

18 1999-NMSC-018, ¶ 20 (internal quotation marks and citation omitted). Accordingly,


                                             22
 1 that Child was not accompanied by an attorney, relatives, or friends during the

 2 interrogation and spoke with his father only after the interrogation ended is merely

 3 one consideration amongst all of the other factors which, as illustrated, all strongly

 4 suggest Child’s waiver was knowing, intelligent, and voluntary.

 5 CONCLUSION

 6        To defeat Child’s motion to suppress, the State was required to demonstrate, by

 7 a preponderance of the evidence, that Child did knowingly, intelligently, and

 8 voluntarily waive his Fifth Amendment rights against self-incrimination. We hold

 9 that the State met this burden. After reviewing the enumerated factors in Section 32A-

10 2-14(E), it is clear that the sole factor weighing against the State is the fact that Child

11 lacked the counsel of an attorney, relatives, or friends during questioning and did not

12 speak to his father until after the interrogation concluded. The remaining factors,

13 when considered in light of the findings of fact supported by substantial evidence, all

14 indicate that Child understood his rights, chose to speak to the detectives, and chose

15 to answer their questions in a forthright and honest fashion. Accordingly, we hold that

16 under the totality of the circumstances, only one conclusion can be reached: Child

17 waived his Fifth Amendment rights against self-incrimination and said waiver was

18 knowing, intelligent, and voluntary.


                                               23
1      IT IS SO ORDERED.


2                               ________________________________
3                               CELIA FOY CASTILLO, Judge

4 WE CONCUR:


5 __________________________________
6 JONATHAN B. SUTIN, Judge


7 __________________________________
8 TIMOTHY L. GARCIA, Judge




                                  24